DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the Office Action dated February 22, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1, 5, 7-9 and 11-16 have been amended.  No claims have been added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1-15 and 17-20 as being unpatentable over Wahli et al. (EP2016001A1, hereinafter referred to as Wahli) in view of Laracey (U.S. Patent Publication 2011/0251892) has been fully considered and is persuasive.  Examiner concurs that Wahli does not explicitly disclose that Wahli does not teach or suggest that the account information request comprises a request to receive financial information which the claim now requires and that Laracey also does not teach this feature.  Even if as previously stated by Examiner the account information request could be broadly interpreted nothing within Wahli can be fairly viewed as explicitly reading on the request to receive financial information by the merchant machine.  Therefore this rejection is being withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As stated in the response to argument Examiner concurs that Wahli does not explicitly disclose that Wahli does not teach or suggest that the account information request comprises a request to receive financial information which the claim now requires and that Laracey also does not teach this feature.  Even if as previously stated by Examiner the account information request could be broadly interpreted nothing within Wahli can be fairly viewed as explicitly reading on the request to receive financial information by the merchant machine.  The practice of requesting financial information before performing a transaction is not unknown, such as a merchant obtaining credit card information prior to actually performing a transaction, and there are examples of this practice such as requiring a credit card on file prior to staying at a hotel or obtaining credit card information prior to dispensing fuel for a vehicle and receiving a pre-authorization for some amount.  However Examiner does not see where such a pre-authorization is taught in the prior art as taking place over a wireless channel with the protocol being performed by the claim i.e. the merchant machine making a request for the financial information to the portable device and the portable device subsequently transmitting that information.  Therefore as this feature is not taught by the prior art and is present in independent claims 1, 5 and 9 claims 1-20 are held as being allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAMES D NIGH/Senior Examiner, Art Unit 3685